Case: 2:19-cv-00117-WOB-CJS Doc #: 88 Filed: 12/03/19 Page: 1 of 2 - Page ID#: 1096



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION

  JOHN DOES 1 THROUGH 10,                           Case No. 2:19-CV-00117-WOB-CJS

           Plaintiffs,                              Judge William O. Bertelsman

  v.                                                Magistrate Judge Candace J. Smith

  DEBORAH HAALAND, et al.                                       NOTICE OF APPEAL

           Defendants.


          Pursuant to Fed. R. App. P. 3 and 4, the Plaintiffs, John Does 1 through 10 (“Plaintiffs”),

 hereby provide notice to Defendants Deborah Haaland and Elizabeth Warren (collectively referred

 to as the “Defendants”) that Plaintiffs appeal to the United States Court of Appeals for the Sixth

 Circuit from the following orders entered in this action:

       1. The District Court’s Order granting Defendants’ Motions to Dismiss (Doc. 80);

       2. The District Court’s Order denying Plaintiffs’ Motion to Remand (Doc. 80).

                                                       Respectfully submitted,

                                                       /s/ Kevin L. Murphy
                                                       Kevin L. Murphy (KBA #50646)
                                                       MURPHY LANDEN JONES PLLC
                                                       2400 Chamber Center Drive, Suite 200
                                                       P.O. Box 17534
                                                       Fort Mitchell, KY 41017-0534
                                                       Telephone: (859) 578-3060
                                                       Fax: (859) 578-3061
                                                       KMurphy@MLJfirm.com
                                                       Counsel for Plaintiff
Case: 2:19-cv-00117-WOB-CJS Doc #: 88 Filed: 12/03/19 Page: 2 of 2 - Page ID#: 1097



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 3rd day of December, 2019, I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system which will send notification of such filing to
 all parties of record.

                                                       /s/ Kevin L. Murphy
                                                       Kevin L. Murphy




                                                   2
